Citation Nr: 0409119	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  99-06 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of a tick 
bite injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to January 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.

The Board observes that the veteran in this matter seeks 
entitlement to service connection for residual impairment 
based upon injury which occurred during his period of 
inactive duty for training.  In consideration of the 
veteran's contentions in this regard, the Board finds that 
the issue on appeal is more appropriately characterized as 
entitlement to service connection for residuals of a tick 
bite injury.


REMAND

As indicated, the veteran is seeking service connection for 
residual impairment associated with a tick bite injury 
received in May 1994, during a period of inactive duty 
training.  The evidence of record documents a period of 
hospitalization in June 1994, during which an assessment of 
possible tick borne disease was noted, among other 
provisional findings.  Diagnostic evaluation subsequently 
confirmed Lyme disease.  

The veteran underwent VA examination in July and August 1998.  
The medical examination reports reference Lyme disease, and 
note findings of current residuals secondary to this disease 
process.  An opinion regarding the etiology of the diagnosed 
Lyme disease was not provided.  

Following a review of the record, a question arises regarding 
the nature and etiology of the veteran's Lyme disease.  
Specifically, the Board is unable to discern on the basis of 
the record whether clinical manifestations shown on 
examination associated with Lyme disease may be attributed to 
the May 1994 tick bite injury.  It is the opinion of the 
Board that a contemporaneous and thorough VA examination 
would be of assistance to the Board in making a decision in 
this case.  The record on appeal is deficient in that it 
lacks potentially relevant evidence which could reveal 
information essential to the determination whether relief can 
be granted to the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1990); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); and 38 C.F.R. 
§ 3.159(b) (2003).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should arrange for a VA 
examination by the appropriate specialist for 
purposes of determining the existence and 
etiology of any current residuals of a tick 
bite in May 1994.  All necessary testing, to 
include specialized studies, should be 
performed.  The claims file should be made 
available to the examiner for review in 
conjunction with the examination and the 
examination report must be annotated in this 
regard.  Following the examination and review 
of the claims file, the examiner is requested 
to provide detailed responses to the 
following questions:

(a)  Does the veteran currently have Lyme 
disease;  

(b)  If so, what are the current 
manifestations of the Lyme disease;

(c)  Is it as least as likely as not that any 
currently manifested Lyme disease is 
etiologically related to the tick bite injury 
the veteran suffered during his period of 
inactive duty training in May 1994.

A complete rationale for any opinion 
expressed should be included in the report.

Thereafter, the RO should readjudicate the issue on appeal.  
If the determination remains unfavorable to the veteran, he 
and his representative should be furnished a supplemental 
statement of the case and be afforded the applicable time 
period in which to respond. 

The Board intimates no opinion, legal or factual, as to the 
ultimate disposition of the appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


